EXHIBIT 10.4

SECURITY AGREEMENT

This SECURITY AGREEMENT, dated as of September 19, 2008 (this “Agreement”), is
among Biovest International, Inc., a Delaware corporation (the “Company” or the
“Debtor”) and the holders of the Company’s 15% Secured Convertible Debentures
due March 31, 2010 in the original aggregate principal amount not to exceed
$5,000,000 (collectively, the “Debentures”) signatory hereto, their endorsees,
transferees and assigns (collectively, the “Secured Parties”).

W I T N E S S E T H:

WHEREAS, pursuant to the Purchase Agreement (as defined in the Debentures), the
Secured Parties have severally agreed to extend the loans to the Company
evidenced by the Debentures; and

WHEREAS, in order to induce the Secured Parties to extend the loans evidenced by
the Debentures, the Debtor has agreed to execute and deliver to the Secured
Parties this Agreement and to grant the Secured Parties, a security interest in
the Collateral as hereinafter defined of such Debtor to secure the prompt
payment, performance and discharge in full of, among other obligations, all of
the Company’s obligations under the Debentures; and

WHEREAS, neither this Security Agreement nor the grant of a security interest
hereunder shall be deemed to amend, modify, supplement, supercede and/or
recharacterize any security interest and/or lien previously granted by the
Company under other documents.

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the Uniform
Commercial Code of the State of New York (“UCC”) (such as “account”, “chattel
paper”, “commercial tort claim”, “deposit account”, “document”, “equipment”,
“fixtures”, “general intangibles”, “goods”, “instruments”, “inventory”,
“investment property”, “letter-of-credit rights”, “proceeds” and “supporting
obligations”) shall have the respective meanings given such terms in Article 9
of the UCC.

(a) “Collateral” shall mean all of Debtor’s right, title and interest in and to
all of Debtor’s personal property and tangible and intangible property (in each
case, wherever located and whether now owned or hereafter made, developed or
acquired by Debtor): (a) all equipment, computer hardware, machinery, furniture,
fixtures, vehicles, trucks, cars, and tangible personal property of Debtor, and
all accessions and attachments to or relating to any of the foregoing; (b) all
books, records, computer software and other property relating to or referring to
any of the foregoing; (c) all trademarks, trademark applications, patent
applications, copyrights, copyright applications, patents, trade secrets,
know-how, trade names, trade styles, service marks, all other Intellectual
Property (as herein defined) rights, all rights associated with the foregoing,
and goodwill;



--------------------------------------------------------------------------------

(d) all other property of the Debtor; (e) all guaranties or other agreements
securing or relating to any of the items referred to in subparagraphs
(a)-(d) above, or acquired for the purpose of securing and enforcing any of such
items; (f) all present and future accounts, contract rights, general
intangibles, chattel paper, documents and instruments, including, without
limitation, all accounts receivable and other receivables of any kind, and all
obligations for the payment of money arising out of the sale of goods, rendition
of services or the lease or license by Debtor of its property; (g) all cash,
cash equivalents, deposit accounts, inventory, goods, commercial tort claims,
supporting obligations, investment property, letter of credit rights;
(h) additions, accessions and substitutions to any of the foregoing; and (i) all
proceeds and products of any of the foregoing in whatever form, including,
without limitation, any claims against third parties for loss or damage to or
destruction of any or all of the foregoing and cash, negotiable instruments and
other instruments for the payment of money, chattel paper, security agreements
or other documents. All items of Collateral which are defined in the UCC shall
have the meanings set forth in the UCC.

(b) “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.

 

2



--------------------------------------------------------------------------------

(c) “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
owing to, of the Debtor to the Secured Parties under this Agreement, the
Debentures, the Securities Purchase Agreement and all other documents,
instruments and agreements entered into in connection with the transactions as
contemplated hereby and thereby, as same maybe extended or modified from time to
time. Without limiting the generality of the foregoing, the term “Obligations”
shall include, without limitation: (i) principal of and interest on the
Debentures; (ii) any and all other fees, indemnities, costs, obligations and
liabilities of the Debtors from time to time under or in connection with this
Agreement or the Debentures; and (iii) all amounts (including but not limited to
post-petition interest, fees, costs and charges) in respect of the foregoing
that would be payable but for the fact that the obligations to pay such amounts
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Debtor.

(d) “Organizational Documents” means with respect to the Debtor, the documents
by which such Debtor was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred equity) and which relate to the internal governance of such
Debtor (such as bylaws, a partnership agreement or an operating, limited
liability or members agreement).

(e) “Securities Purchase Agreement” means the agreement entered into on the date
hereof between the Company and the holders of the Debentures contemplated
hereby.

(f) “UCC” means the Uniform Commercial Code of the State of New York and/or any
other applicable law of any state or states which has jurisdiction with respect
to all, or any portion of, the Collateral or this Agreement, from time to time.
It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense. Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.

2. Grant of Security Interest in Collateral. As an inducement for the Secured
Parties to extend the loans as evidenced by the Debentures and to secure the
complete and timely payment, performance and discharge in full, as the case may
be, of all of the Obligations, the Debtor hereby unconditionally and irrevocably
pledges, grants and hypothecates to the Secured Parties a continuing security
interest in and to, a lien upon and a right of set-off against all of their
respective right, title and interest of whatsoever kind and nature in and to,
the Collateral (a “Security Interest” and, collectively, the “Security
Interests”). The Security Interest is, by virtue of the Subordination Agreement
entered into by Accentia Biopharmaceuticals, Inc on the date hereof (as the same
may be amended, modified and/or supplemented from time to time), senior in
priority to the security interest granted by the Company to Accentia
Biopharmaceuticals, Inc. The Security Interest and lien granted hereby is
subordinate to the first priority security interests listed in Exhibit A or
Exhibit B hereto (“Existing Priority Liens”) and

 

3



--------------------------------------------------------------------------------

is subject to the terms of that certain Subordination Agreement (as amended,
modified, supplemented and/or restated from time to time) by and among the
Secured Parties and the Senior Lenders (as defined therein). Nothing herein
shall be deemed to amend, modify, supplement, supercede and/or recharacterize in
any manner whatsoever the security interests and liens previously granted by the
Company under other security agreements with the secured parties identified on
Exhibit A all of which security agreements remain in full force and effect in
accordance with their terms. The rights and interest of each of the Holders of
the Debentures in the Security Interest and lien created hereby shall be pari
passu.

3. [Reserved]

4. Representations, Warranties, Covenants and Agreements of the Debtors. Debtor
represents and warrants to, and covenants and agrees with the Secured Parties as
follows:

(a) The Debtor has the requisite corporate, partnership, limited liability
company or other power and authority to enter into this Agreement and otherwise
to carry out its obligations hereunder. The execution, delivery and performance
by the Debtor of this Agreement and the filings contemplated herein have been
duly authorized by all necessary action on the part of such Debtor and no
further action is required by such Debtor. This Agreement has been duly executed
by the Debtor. This Agreement constitutes the legal, valid and binding
obligation of the Debtor, enforceable against Debtor in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization and similar laws of general application relating to
or affecting the rights and remedies of creditors and by general principles of
equity.

(b) The Debtor has no place of business or office where its respective books of
account and records are kept (other than temporarily at the offices of its
attorneys or accountants) or places where Collateral is stored or located,
except as set forth on Schedule A attached hereto. Except as disclosed on
Schedule A, none of such Collateral is in the possession of any consignee,
bailee, warehouseman, agent or processor.

Except for liens set forth on Exhibit A and Exhibit B attached hereto, the
Debtor is the sole owner of the Collateral free and clear of any liens, security
interests, encumbrances, rights or claims, and is fully authorized to grant the
Security Interests.

(c) No written claim has been received by the Debtor that any Collateral or the
Debtor’s use of any Collateral violates the rights of any third party. There has
been no adverse decision to the Debtor’s claim of ownership rights in or
exclusive rights to use the Collateral in any jurisdiction or to the Debtor’s
right to keep and maintain such Collateral in full force and effect, and there
is no proceeding involving said rights pending or, to the best knowledge of the
Debtor, threatened before any court, judicial body, administrative or regulatory
agency, arbitrator or other governmental authority.

 

4



--------------------------------------------------------------------------------

(d) The Debtor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and the Collateral
at the locations set forth on Schedule A attached hereto and may not relocate
such books of account and records or tangible Collateral unless it delivers to
the Secured Parties at least 30 days prior to such relocation written notice of
such relocation and the new location thereof (which must be within the United
States).

(e) This Agreement creates in favor of the Secured Parties a valid security
interest in the Collateral, securing the payment and performance of the
Obligations.

(f) The Debtor hereby authorizes the Secured Parties to file one or more
financing statements under the UCC, with respect to the Security Interests, with
the proper filing and recording agencies in any jurisdiction deemed proper by
it.

(g) The execution, delivery and performance of this Agreement by the Debtor does
not (i) violate any of the provisions of any Organizational Documents of the
Debtor or any judgment, decree, order or award of any court, governmental body
or arbitrator or any applicable law, rule or regulation applicable to any Debtor
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing the Debtor’s debt or otherwise) or other understanding to
which the Debtor is a party or by which collateral is bound or affected. If any,
all required consents (including, without limitation, from stockholders or
creditors of Debtor) necessary for Debtor to enter into and perform its
obligations hereunder have been obtained.

(h) Debtor will not transfer, pledge, hypothecate, encumber, sell or otherwise
dispose of any of the Collateral without the prior written consent of the
Secured Parties. Notwithstanding the foregoing, Debtor shall be entitled to
conduct business in the normal course, including using cash and cash equivalents
and entering into business relationships and agreements, including but not
limited to license and marketing agreements relating to products and
commercialization. Additionally, notwithstanding the foregoing, Debtor shall be
entitled to incur indebtedness in an amount not to exceed the New Indebtedness
Threshold (as defined herein) secured by new liens senior in priority to the
liens created hereby in the Collateral (“New Priority Liens”). The term “New
Indebtedness Threshold” shall mean an amount equal to the difference between:
(a) the amount of the obligations secured by the Existing Priority Liens (at any
time, the “Existing Priority Obligations”) as of the date hereof and (b) the
amount of the Existing Priority Obligations as of the date on which such new
indebtedness is incurred. Secured Parties hereby acknowledge and agree that the
Security Interest in the Collateral granted to Secured Parties hereby shall be
subordinated to any New Priority Liens, but only to the extent of the New
Indebtedness Threshold. Notwithstanding the forgoing, any such new liens will
require the consent of the holders of any continuing Existing Priority Liens in
accordance with the security agreements pursuant to which the Company granted
the Existing Priority Liens and all documents, instruments and agreements
executed in connection therewith.

 

5



--------------------------------------------------------------------------------

(i) Debtor shall keep and preserve its equipment, inventory and other tangible
Collateral in good condition, repair and order and shall not operate or locate
any such Collateral (or cause to be operated or located) in any area excluded
from insurance coverage.

(j) Debtor shall maintain with financially sound and reputable insurers, such
insurance as is customarily maintained with respect to the Collateral and such
other coverage as the Secured Parties shall reasonably require, including
Collateral hereafter acquired, against loss or damage of the kinds and in the
amounts customarily insured against by entities of established reputation having
similar properties similarly situated and in such amounts as are customarily
carried under similar circumstances by other such entities and otherwise as is
prudent for entities engaged in similar businesses but in any event sufficient
to cover the full replacement cost thereof. In the event debtor fails to obtain
insurance as required hereby, the Secured Parties may obtain such insurance and
the cost thereof shall be promptly reimbursed to the Secured Parties and shall
constitute Obligations. Secured Parties shall be named as additional insureds
and lender loss payees under each such insurance policy.

(k) Debtor shall promptly execute and deliver to the Secured Parties such
further security agreements, financing statements or other instruments,
documents, certificates and assurances and take such further action as the
Secured Parties may from time to time reasonably request to protect, preserve
and/or enforce the Secured Parties’ security interest in the Collateral
including, without limitation, if applicable, the execution and delivery of a
separate security agreement with respect to the Debtor’s Intellectual Property.

(l) Debtor shall permit the Secured Parties and their representatives and agents
to inspect the Collateral during normal business hours and upon reasonable prior
notice, provided that no such prior notice shall be required in the event any
Secured Party believes such access is required to preserve or protect the
Collateral or at any time following the occurrence of an Event of Default and to
make copies of records pertaining to the Collateral as may be reasonably
requested by the Secured Parties from time to time.

(m) Debtor shall take all steps reasonably necessary to diligently pursue and
seek to preserve, enforce and collect any rights, claims, causes of action and
accounts receivable in respect of the Collateral.

(n) Debtor shall promptly notify the Secured Parties in sufficient detail upon
receiving notice of any attachment, garnishment, execution or other legal
process levied against any Collateral and of any other information received by
such Debtor that may materially adversely affect the value of the Collateral,
the Security Interest or the rights and remedies of the Secured Parties
hereunder.

 

6



--------------------------------------------------------------------------------

(o) Debtor shall at all times preserve and keep in full force and effect its
valid existence and good standing under the laws of the state of its
organization and any rights and franchises material to its business.

(p) Debtor will not change its name, type of organization, jurisdiction of
organization, organizational identification number (if it has one), legal or
corporate structure, or identity, or add any new fictitious name unless it
provides at least 30 days prior written notice to the Secured Parties of such
change.

(q) Debtor may not consign any of its inventory or sell any of its inventory on
bill and hold, sale or return, sale on approval, or other conditional terms of
sale without the prior written consent of the Secured Parties which consent
shall not be unreasonably withheld, delayed or denied.

5. [Omitted].

6. Defaults. The following events shall be “Events of Default”:

(a) The occurrence of an Event of Default (as defined in the Debentures) under
the Debentures;

(b) Any representation or warranty of Debtor in this Agreement and/or any
document, instrument or agreement entered into in connection with the
transaction contemplated hereby (collectively the “Documents”) shall prove to
have been incorrect in any material respect when made; or

(c) The failure by Debtor to observe or perform any of its obligations hereunder
for five (5) business days following the occurrence thereof.

7. Rights and Remedies Upon Default.

(a) Upon the occurrence of any Event of Default and at any time thereafter, the
Secured Parties shall have the right to exercise all of the remedies conferred
hereunder and under the Debentures and the other Documents, and the Secured
Parties shall have all the rights and remedies of a secured party under the UCC.
Without limitation, the Secured Parties, shall have the following rights and
powers:

(i) The Secured Parties shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and each Debtor shall assemble the Collateral and
make it available to the Secured Parties at places which the Secured Parties
shall reasonably select, whether at such Debtor’s premises or elsewhere, and
make available to the Secured Parties, without rent, all of such Debtor’s
respective premises and facilities for the purpose of the Secured Parties taking
possession of, removing or putting the Collateral in saleable or disposable
form.

 

7



--------------------------------------------------------------------------------

(ii) Upon notice to the Debtors by Secured Parties, all rights of each Debtor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise and all rights of each Debtor to receive the dividends and
interest which it would otherwise be authorized to receive and retain, shall
cease. Upon such notice, Secured Parties shall have the right to receive any
interest, cash dividends or other payments on the Collateral and, at the option
of Secured Parties, to exercise in such Secured Parties’ discretion all voting
rights pertaining thereto.

(iii) The Secured Parties shall have the right to operate the business of each
Debtor using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral (except with
respect to any license, subject to the terms of such license), at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
commercially reasonable terms and conditions, all without (except as shall be
required by applicable statute and cannot be waived) advertisement or demand
upon or notice to Debtor or right of redemption of Debtor, which are hereby
expressly waived. Upon each such sale, lease, assignment or other transfer of
Collateral, the Secured Parties, may, unless prohibited by applicable law which
cannot be waived, or by the applicable license or agreement, purchase all or any
part of the Collateral being sold, free from and discharged of all trusts,
claims, right of redemption and equities of Debtor, which are hereby waived and
released.

(iv) The Secured Parties shall have the right (but not the obligation) to notify
any account debtors and any obligors under instruments or accounts to make
payments directly to the Secured Parties, and to enforce the Debtors’ rights
against such account debtors and obligors.

(v) The Secured Parties, may (but are not obligated to) direct any financial
intermediary or any other person or entity holding any investment property to
transfer the same to the Secured Parties, or its designee.

(vi) The Secured Parties may (but is not obligated to) transfer any or all
Intellectual Property registered in the name of any Debtor at the United States
Patent and Trademark Office and/or Copyright Office into the name of the Secured
Parties or any designee or any purchaser of any Intellectual Property.

(b) The Secured Parties shall comply with any applicable law in connection with
a disposition of Collateral and such compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. The
Secured Parties may sell the Collateral without giving any warranties and may
specifically disclaim such warranties. If the Secured Parties sell any of the
Collateral on credit, the Debtor will only be credited with payments actually
made by the purchaser. In addition, the Debtor

 

8



--------------------------------------------------------------------------------

waives any and all rights that it may have to a judicial hearing in advance of
the enforcement of any of the Secured Partie’s rights and remedies hereunder,
including, without limitation, its right following an Event of Default to take
immediate possession of the Collateral and to exercise its rights and remedies
with respect thereto.

8. Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder or from payments made on account of any
insurance policy insuring any portion of the Collateral shall be applied first,
to the expenses of retaking, holding, storing, processing and preparing for
sale, selling, and the like (including, without limitation, any taxes, fees and
other costs incurred in connection therewith) of the Collateral, to the
reasonable attorneys’ fees and expenses incurred by the Secured Parties in
enforcing the Secured Parties’ rights hereunder and in connection with
collecting, storing and disposing of the Collateral, and then to satisfaction of
the Obligations pro rata among the Secured Parties (based on then-outstanding
principal amounts of Debentures at the time of any such determination), and to
the payment of any other amounts required by applicable law, after which the
Secured Parties shall pay to the applicable Debtor any surplus proceeds. If,
upon the sale, license or other disposition of the Collateral, the proceeds
thereof are insufficient to pay all amounts to which the Secured Parties are
legally entitled, the Debtor will be liable for the deficiency, together with
interest thereon, at the rate of 18% per annum or the lesser amount permitted by
applicable law (the “Default Rate”), and the reasonable fees of any attorneys
employed by the Secured Parties to collect such deficiency. To the extent
permitted by applicable law, the Debtor waives all claims, damages and demands
against the Secured Parties arising out of the repossession, removal, retention
or sale of the Collateral, unless due to the gross negligence or willful
misconduct of the Secured Parties as determined by a final judgment (not subject
to further appeal) of a court of competent jurisdiction.

9. Costs and Expenses. Debtor agrees to pay all lien or judgement out-of-pocket
fees, costs and expenses reasonably incurred in connection with any filing
required hereunder, including without limitation, any financing statements
pursuant to the UCC, continuation statements, partial releases and/or
termination statements related thereto or any expenses of any searches
reasonably required by the Secured Parties. Until so paid, all fees payable
hereunder shall be added to the principal amount of the Debentures and shall
bear interest at the Default Rate.

10. Security Interests Absolute. All rights of the Secured Parties and all
obligations of the Debtors hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Debentures or any other Documents, or any portion hereof or thereof; (b) any
change in the time, manner or place of payment or performance of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Debentures or any other agreement
entered into in connection with the foregoing; (c) any exchange, release or
nonperfection of any of the Collateral, or any release or amendment or waiver of
or consent to departure from any other collateral for, or any guarantee, or any
other security, for all or any of the Obligations; (d) any action by the Secured
Parties to obtain, adjust, settle and cancel in its sole discretion any
insurance claims or matters made or arising in connection with the Collateral;
or (e) any other circumstance which might otherwise constitute any legal or
equitable defense available to a

 

9



--------------------------------------------------------------------------------

Debtor, or a discharge of all or any part of the Security Interests granted
hereby. Until the Obligations shall have been paid and performed in full, the
rights of the Secured Parties shall continue even if the Obligations are barred
for any reason, including, without limitation, the running of the statute of
limitations or bankruptcy. Debtor expressly waives presentment, protest, notice
of protest, demand, notice of nonpayment and demand for performance. In the
event that at any time any transfer of any Collateral or any payment received by
the Secured Parties hereunder shall be deemed by final order of a court of
competent jurisdiction to have been a voidable preference or fraudulent
conveyance under the bankruptcy or insolvency laws of the United States, or
shall be deemed to be otherwise due to any party other than the Secured Parties,
then, in any such event, Debtor’s obligations hereunder shall survive
cancellation of this Agreement, and shall not be discharged or satisfied by any
prior payment thereof and/or cancellation of this Agreement, but shall remain a
valid and binding obligation enforceable in accordance with the terms and
provisions hereof. Debtor waives all right to require the Secured Parties to
proceed against any other person or entity or to apply any Collateral which the
Secured Parties may hold at any time, or to marshal assets, or to pursue any
other remedy. Debtor waives any defense arising by reason of the application of
the statute of limitations to any obligation secured hereby.

11. Term of Agreement. This Agreement and the Security Interests shall terminate
on the date on which all principal, interest, expenses and fees under the
Debentures and all other Documents have been indefeasibly paid in full.

12. Notices. All notices, requests, demands and other communications hereunder
shall be subject to the notice provision of the Purchase Agreement (as such term
is defined in the Debentures).

13. Miscellaneous.

(a) Notwithstanding anything to the contrary in this Agreement, the right of the
Secured Parties, upon default, to effect any sublicense or assignment of any
license is subject to the terms of such license. Nothing in this Agreement
creates or permits any assignment of any “intent-to-use” trademark application.
This agreement constitutes a Security Interest and lien in the Collateral and
shall not be construed as a current assignment of ownership.

(b) No course of dealing between the Debtor and the Secured Parties, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Parties, any right, power or privilege hereunder or under the Debentures or
other Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or thereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

 

10



--------------------------------------------------------------------------------

(c) All of the rights and remedies of the Secured Parties with respect to the
Collateral, whether established hereby or by the Debentures or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.

(d) This Agreement, together with the exhibits and schedules hereto, contain the
entire understanding of the parties with respect to the transactions
contemplated by the Debentures and other Documents and supersede all prior
agreements and understandings, oral or written, solely with respect to such
transactions, which the parties acknowledge have been merged into this
Agreement, the other Documents and the exhibits and schedules hereto and
thereto. No provision of this Agreement may be waived, modified, supplemented or
amended except in a written instrument signed, in the case of an amendment, by
the Debtor and the Secured Parties or, in the case of a waiver, by the party
against whom enforcement of any such waived provision is sought.

(e) If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(f) No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

(g) This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Secured Parties. Any Secured Party may assign any or all of its
rights under this Agreement to any Person (as defined in the Purchase Agreement)
to whom such Secured Party assigns or transfers any Obligations, provided such
transferee agrees in writing to be bound or by law is otherwise bound, with
respect to the transferred Obligations, by the provisions of this Agreement that
apply to the “Secured Parties.”

(h) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

 

11



--------------------------------------------------------------------------------

(i) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Debtor agrees that all proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement, the Debentures and the other Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, New York. Debtor hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the City of New York, New York for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such proceeding
is improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

(j) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

(k) Nothing in this Agreement shall be construed to subject any Secured Party to
liability as a partner in any Debtor or any if its direct or indirect
subsidiaries that is a partnership or as a member in any Debtor or any of its
direct or indirect subsidiaries that is a limited liability company, nor shall
any Secured Party be deemed to have assumed any obligations under any
partnership agreement or limited liability company agreement, as applicable, of
any such Debtor or any if its direct or indirect subsidiaries or otherwise.

(l) The provisions of this Agreement may be amended, or the provisions hereof
waived, with the prior written consent of the Debtor and the Secured Parties
holding 51% or more of the aggregate principal amount of all Debentures then
outstanding.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.

 

BIOVEST INTERNATIONAL, INC. By:  

 

Name:   Steven Arikian, M.D. Title:   Chairman and CEO Facsimile No. for
delivery of Notices: 813-258-6912

[SIGNATURE PAGE OF SECURED PARTIES]

 

13



--------------------------------------------------------------------------------

Name of Investing Entity:  

 

Signature of Authorized Signatory of Investing entity:  

 

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

 

 

14



--------------------------------------------------------------------------------

SCHEDULE A

Principal Place of Business of Debtors:

324 South Hyde Park Avenue, Suite 350

Tampa, Florida 33606

Locations Where Collateral is Located or Stored:

324 South Hyde Park Avenue, Suite 350

Tampa, Florida 33606

8500 Evergreen Blvd NW

Minneapolis, Minnesota 55433

1701 B Macklind Avenue

St. Louis, Missouri 63110

 

15



--------------------------------------------------------------------------------

EXHIBIT A

TO

SECURITY AGREEMENT

EXISTING PRIORITY LIENS

All of the Company’s assets are subject to first priority, perfected security
interests in favor of LV Administrative Services, Inc., as agent (“Agent”),
Laurus Master Fund, Ltd. (“Laurus”), Valens U.S. SPV I, LLC (“Valens US”),
Valens Offshore SPV II, Corp. (“Valens Offshore”; and together with Agent,
Laurus, Valens US and their respective successors, assigns and transferees,
collectively the “Senior Creditors”) and certain affiliates, successors and
assigns of the Senior Creditors from time to time by virtue of each of the
following: (i) that certain Master Security Agreement dated as of March 31, 2006
between Laurus and the Company; (ii) that certain Intellectual Property Security
Agreement dated as of March 31, 2006 between Laurus and the Company; (iii) that
certain Master Security Agreement dated as of October 30, 2007 between Agent and
the Company; (iv) that certain Master Security Agreement dated as of
December 10, 2007 among Agent, the Company and certain subsidiaries of the
Company; (v) that certain Reaffirmation and Ratification Agreement dated as of
May 30, 2008 among Agent, Valens US, Valens Offshore, the Company and certain
Subsidiaries of the Company; (vi) each UCC-1 financing statement filed by any of
the Senior Creditors or any affiliate, successor and/or assign of any Senior
Creditor against the Company, as Debtor, from time to time; and (vii) all other
security agreements, mortgages or other documents and/or agreements creating any
security interest or lien in favor of any Senior Creditor or any affiliate,
successor and/or assign of any Senior Creditor. For the avoidance of doubt, any
security interest created by this Security Agreement and any UCC-1 financing
statement filed in connection with this Security Agreement in favor of any of
the Senior Creditors shall not be an “Existing Priority Lien” as such term is
defined in the Security Agreement.

 

16



--------------------------------------------------------------------------------

EXHIBIT B

TO

SECURITY AGREEMENT

SECURITY INTERESTS AND LIENS PREVIOUSLY GRANTED

All of the Company’s assets are subject to a perfected security interest in
favor of Accentia Biopharmaceuticals, Inc. (“Accentia”), its successors, assigns
and transferees by virtue of (i) a General Security Agreement dated August 17,
2004 between Accentia and the Company, (ii) each UCC financing statement filed
by Accentia, its successors, assigns and tranferees, from time to time and
(iii) all other security agreements, mortgages or other documents and/or
agreements creating any security interest or lien in favor of Accentia or any
affiliates, successors or assigns of Accentia.

 

17